DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to response filed on 3/21/2021.  This action is Non-Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brude (US 2019/0303110 A1) further in view of Druckman et al. (US 9,053,234 B2), Bryne et al. (US 2007/0256054 A1) and Caret et al. (US 2018/0260306 A1).
As per claim 1, A computer-implemented method comprising:
receiving, by an integrated development environment (IDE), a trace that comprises a plurality of function calls, the IDE is initiated in a 3-dimensional (3D) virtual reality environment for analyzing a computer application;”virtual development environment for a computer application.  The three-dimensional rendering is based on the three-dimensional representation of the application architecture and the user perspective within the virtual reality system (0003).  Also see 0016.  The IDE includes tools to identify the structure of a complex project, identify relationships between the underlying components, and/or monitor and track how the underlying components interact with each other.  The virtual reality IDE may visualize certain aspects of the application and its underlying components in real time, such as software dependencies or runtime interactions between components (0020-0023).  Certain aspects of the application and its underlying components in real time include, software dependencies, call flows, and/or runtime interactions between components, among other examples. 
 “accessing, by the IDE, a first source-code file that includes a first function call from the stack trace;
accessing, by the IDE, a second source-code file that includes a second function call from the stack trace, the second function call being inside a first function corresponding to the first function call; and
displaying, by the IDE, in the 3D virtual reality environment a first representation of the first source-code file, a second representation of the second source-code file, and a link between the first representation and the second representation”
Brude teaches a VR environment that allows developers to visualize, navigate, develop, and test complex computing applications in 3D (0021).  The virtual reality IDE may visualize certain aspects of the application and its underlying components in real time, such as software dependencies or runtime interactions between components (0022).  Therefore it can determine that a first function call can include a corresponding second function call.  This is code relationships (inter/intra software dependences) of a completed software solution in a 3D VR environment.  One can view different types of information with varying levels of detail and select certain portions to obtain additional information (0023).  Also see 0044.  The VR interface displays various software and/or hardware components.  The user may zoon in or out of VR interface to see more or less detail.  The user may also inspect, edit or write source code.  The VR interface may display source code for that component (0052-0053).  Therefore source code related to components are accessed.  The user may also select particular interactions and/or transaction of the call flow to obtain additional runtime information (0055).  Also see 4A-4F.
However Brude does not explicitly teach a stack trace.
Drukman et al. teaches a stack frame that contains data associated with one call to one function.  A stack trace is a summary of how an application reached a particular state in terms of various functions being called (column 1, lines 51-56).  Drukman et al. further teaches providing multiple views of a stack trace with each view having a different level of detail (abstract).  A stack trace can include a stack frame number, a category, a weight and a function name (column 4, lines 8-18). Drukman et al. teaches category icons representing different types of libraries associated with a stack frame’s function name.  The category icon represents a library that has debug information and/or source files available (column 4, lines 42-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Brude with Drukman et al.  Brude et al. teaches the IDE may visualize in real time runtime interactions between components include software dependencies and call flows.  Drukman et al. teaches visualizing a stack trace.  Visualization of a stack trace is well known to 
Drukman et al. further teaches a stack frame that contains data associated with one call to one function.  A stack trace is a summary of how an application reached a particular state in terms of various functions being called (column 1, lines 51-56).  The GUI displays a complete stack trace that includes entries for all stack frames in the stack trace (column 1, lines 61-65).  A enhanced analysis tool enables a user to specify a level of complexity with which to show a stack trace (column 2, lines 4-14).  Multiple views of a stack trace can be viewed each view having a different level of detail (column 4, lines 1-5).
Brude et al. teaches the virtual reality IDE may visualize certain aspects of the application and its underlying components in real time, such as software dependencies or runtime interactions between components, among other examples (0022).  A user is able to visualize and navigate through the underlying components, code, and relationships of complex software in a 3D VR environment.  The IDE may display different types of information with varying levels of detail (0023).  VR environment may visualize certain aspects of the application and its underlying components in real time, such as software dependencies, call flows, and/or runtime interactions between components, among other examples (0044).
A user may zoom in or out on the VR interface to see more or less detail about the software application (0052).  If a user selects a component the system displays the source code for that component (0053).  A call flow can be displayed and interacted with to see additional information (0055).  The virtual development environment can zoom in our out and/or 
However Brude et al. and Drukman do not explicitly appear to teach “wherein the stack trace includes a chain of function calls;  highlighting code correspond to the  first function call in the first source-code file and code corresponding to the second function call in the second source-code file in the chain of function calls , wherein the link connects the first source-code file and the second source-file and the link indicates a sequence between the first source-code file and the second source-code file.
Bryne et al teaches a method of displaying calls between source code files as links between source code lines associated with calls, wherein the links form a call-graph between the set of source code lines.   This is done using 3D rendering effects. (0009 and 0035).  Each source code file is displayed (0033).  Also see figures 3, 4, 5A and 5B.  Straight lines are used to represent call paths from one line of source code to another, wherein a collection of these lines form a call-graph for the set of source code files.  Each link in the call-graph can be positioned to connect the actual locations of the two line of source code associated with the call (0035).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Brude et al. and Drukman et al. with Bryne et al. because all three teach a GUI that allows one to visualize a program.  As stated above Brude et al. and Drukman et al. wherein the stack trace includes a chain of function calls; highlighting code correspond to the first function call in the first source-code file and code corresponding to the second function call in the second source-code file in the chain of function calls, wherein the link connects the first source-code file and the second source-file and the link indicates a sequence between the first source-code file and the second source-code file.

Bryne et al teaches a method of 3D rending displaying calls between source code files as links between source code lines associated with calls, wherein the links form a call-graph between the set of source code lines (0009).  Straight lines are used to represent call paths from one line of source code to another, wherein a collection of these lines form a call-graph for the set of source code files.  Each link in the call-graph can be positioned to connect the actual locations of the two line of source code associated with the call (0035).  This will allow the 3D VR view of Brude et al. to show the actual source code instead of a representation of the source code and with the combination of Drukman et al, the display can be related to functions in a stack trace.  Brude et al. teaches displaying components and their relationships can include a call flow.  Brude et al. teaches due to numerous components and complex relationships of typical large-scale projects, visualization of the project using traditional IDEs is ineffective due to a limited viewing area and/or a single screen (0020).  Therefore a graphs as shown in figure figures 3, 4, 5A and 5B of Bryne et al. could be shown in Brude et al. with all source code files of all functions displayed wherein the function are related to a stack trace.  Lines will connect each call to show the call flow/path.  The VR of Brude will allow one to view all this information in a virtual space with no limitations and would have been obvious to try.

Carey et al. teaches a highlighting function that tracks source code run though the debugger.  The highlighting function displays the visually indicated lines of code in varying degrees based on the assigned time stamp and in relation to the current call stack (0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Brude, Drukman and Bryne with Carey et al. because all teach GUIs that display information regarding code.  Brude teaches, a user is able to visualize and navigate through the underlying components, code, and relationships of complex software in a 3D VR environment.  The IDE may display different types of information with varying levels of detail (0023).  A user may zoom in or out on the VR interface to see more or less detail about the software application (0052).  If a user selects a component the system displays the source code for that component (0053).  Bryne et al teaches a method of 3D rending displaying calls between source code files as links between source code lines associated with calls, wherein the links form a call-graph between the set of source code lines (0009).  Straight lines are used to represent call paths from one line of source code to another, wherein a collection of these lines form a call-graph for the set of source code files.  Each link in the call-graph can be positioned to connect the actual locations of the two line of source code associated with the call (0035).  Carey et al. teaches a highlighting function that tracks source code run though the debugger.  The highlighting function displays the visually indicated lines of code in varying degrees based on the assigned time stamp and in relation to the current call stack (0023).  This will allow the portion of code shown for multiple functions of the stack trace to be highlighted.    Bryne et al. has a line going to the source code line, but highlighting as taught by Carey will give a better visual indication to the use.  Highlighting code is well known to one of ordinary skill in the art.  It 

As per claim 2, Brude further teaches, “The computer-implemented method of claim 1, further comprising: 
receiving, by the IDE, a selection of the first source-code file;
in response, displaying, by the IDE, a text editor with the first source-code file.”
The VR interface displays various software and/or hardware components.  The user may zoom in or out of VR interface to see more or less detail.  The user may also inspect, edit or write source code.  The VR interface may display source code for that component (0052-0053).  The user may also select particular interactions and/or transaction of the call flow to obtain additional runtime information (0055).  Also see 0023, 0024 and 0044.
As per claim 3,  Brude further teaches, “The computer-implemented method of claim 2, wherein a portion of the first source-code file with the first function call is identified.”	The VR interface displays various software and/or hardware components.  The user may zoon in or out of VR interface to see more or less detail.  The user may also inspect, edit or write source code.  The VR interface may display source code for that component (0052-0053).  The user may also select particular interactions and/or transaction of the call flow to obtain additional runtime information (0055).  Also see 0023, 0024 and 0044.
As per claim 4, Brude further teaches, “The computer-implemented method of claim 1, further comprising:

The VR interface may display various software and/or hardware components associated with the architecture of the software application (both internal and external to the application itself), along with relationships between those components (0051).  Also see figure 4A – 4F.

As per claim 5, Brude further teaches, “The computer-implemented method of claim 4, wherein a portion of the hardware component is highlighted corresponding to the first source-code file in response to selection of the first source-code file.”
The VR interface may display various software and/or hardware components associated with the architecture of the software application (both internal and external to the application itself), along with relationships between those components (0051). Highlighting relationships between components (0053).  The IDE may highlight or emphasize portions of the overall architecture or ecosystem that are impacted by code (0024).
As per claim 6, Brude further teaches, “The computer-implemented method of claim 5, wherein the IDE is viewed via a virtual reality headset.”
Brude teaches a VR headset (0035).
As per claim 7, Brude further teaches, “The computer-implemented method of claim 1, wherein the virtual reality environment further displays a documentation window with documentation for the computer application.”

As per claims 8-20, claims 8-20 contain similar limitations to claims 1-7.  Therefore claims 8-20 are rejected for the same reasons as claims 1-7.

Response to Arguments
Applicant's arguments filed 3/3/21 have been fully considered but are moot due to amendments.  Please see above rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Stevens et al. (US 8,434,013 B2), teaches graphical relation of displaying functions in a graphical form and its associated section of related source code.  
Voorhees et al. (US 20170109933 A1), teaches visualizing the structure and execution of computer code by animation of hierarchical visual representation (0025).  The representation can be a virtual reality 3D display and one is able to visualize a stack trace in terms of calling and called elements (0026).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A GOORAY whose telephone number is (571)270-7805.  The examiner can normally be reached on Monday - Friday 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK A GOORAY/Examiner, Art Unit 2199                                                                                                                                                                                                        
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199